Case 1:21-cv-11135-PBS Document1 Filed 07/07/21 Page 1 of 11

fe Li

FILED

IN CLERKS OFFICE IN CLERKS OFFICE

Schultz Chait! S8najiallg Wahg, Plaintiff JUL-7 PM 4:17
U.S. DISTRICT COURT U.S. DISTRICT COURT

Sarah Walters et al”. Defendants. °!STRICT OF mass.
United States District Court, Massachusetts.

Defendants:

David J Cirilli (Cirilli), FBI Agent

Sarah E Walters (Walters), Former Assistant United States Attorneys, District of Massachusetts
Stephen E Frank (Frank), Assistant United States Attorney, District of Massachusetts

Jordi de Llano (de Llano), Assistant United States Attorney, District of Massachusetts

Kriss Basil (Basil), Assistant United States Attorney, District of Massachusetts

I. Background

Below is the chorology of the case.

* On June 7, 2016 around 6:00 am, Chan met with FBI agents Cirilli and McKay in an office
building. Around the same time, Wang met with two other FBI agents(Ryan Lane and Janiffer Hale
Keenan) in his residence.

* On June 8, 2016, SEC sent a list of 10 requests to Akebia; between June and August 2016,
Akebia provided written responses to these 10 requests, all responses were copied to Walters
and Frank.

* On June 13, 2016, Cirilli signed a criminal complaint affidavit {the 2016 Affidavit) against Chan.

* On September 13, 2016, an indictment was returned against Chan, and Cirilli provided
testimonies to the grand jury to secure the indictment.

* On September 20, 2016, arraignment was made for Chan, and set October 20, 2016 as the
deadline for automatic discovery.

¢ Around the end of November 2016, after reviewing the evidences, Chan's lawyer asked Walters
and Frank to drop the case, because there is no evidence of any criminal activities; early
December 2016, Chan's lawyer asked them again to drop the case, they refused again.

¢ On December 15, 2016, Chan sent an email to Carmen Ortiz (former U. S. Attorney), in the
email, he stated that, Cirilli fabricated the 2016 affidavit, and Walters and Frank tried to conceal

Page 1 of 11
Case 1:21-cv-11135-PBS Document1 Filed 07/07/21 Page 2 of 11

exculpatory evidence. A reminder was sent to Ortiz on January 3, 2017, to make that sure she
received the earlier email.

¢ On January 27, 2017, Chan filed a motion to dismiss the indictment.

* On February 6, 2017, Cirilli signed another criminal complaint affidavit (the 2017 Affidavit)
against Wang.

¢ On February 7, 2017, Wang was arrested at his home and Cirilli led FBI agents searched Wang's house
and collected several USB drives, removable hard drives, and laptops including the work computer of
Wang's wife. Wang's wife had to spent thousands of dollars to hire an attorney to get her work computer
back.

* On March 28, 2017, a superseding indictment was returned against Chan and Wang, once
again, Cirilli provided testimonies to the grand jury to secure the superseding indictment.

¢ On April 5, 2017, arraignment was made for Chan and Wang. After the arraignment, Chan‘s
lawyer asked Walters for the FINRA related documents, Walters told his lawyer that the
evidences were not discoverable. Walters left U. S. Attorney office shortly after the arraignment.

* On May 30, 2017, after multiple attempts to obtain the FINRA related documents, Chan filed a
compel discovery for the FINRA documents.

* On June 8, 2017, Chan left a voice mail at the U. S. probation office, stating that Walters, Frank
and Cirilli repeatedly lied in this case, asking the district court to investigate. Frank played the
voice mail in a court hearing on July, 7, 2017.

* Around July 2017, de Llano joined the case.

* On August 3, 2017, Chan sent an email to de Llano, stating that repeated lies and frauds were
committed by Walters, Frank and Cirilli in this case. In the email, Chan cited case law from the
second circuit, to remind de Llano that, as a Jaw enforcement officer, he has a duty to intervene
when he becomes aware that other officers violated a citizen's constitutional right.

* On October 23, 2017, defendants filed a motion to dismiss the superseding indictment.
* Around the end of January 2018, Frank left the case, and Basil joined the case.

* On March 15, 2018, Chan sent an email to de Llano, asking for the list of SEC requests to
Akebia and Akebia’s written responses to the SEC requests. Also, in this email, Chan believed
that perjured testimonies were presented to the grand jury for the indictment and superseding
indictment, he was anxiously waiting to confirm this by receiving the grand jury minutes. Shortly
after this email, the list of SEC requests to Akebia, and most of Akebia written responses to the
SEC requests (except for request #1) were disclosed to defense. All Akebia’s written responses
were copied to Walters and Frank.

* On April 12, 2018, because of non-disclosure of Akebia’s written response to SEC request #1
after multiple attempts, Chan sent another email to de Llano, asking him to disclose the Akebia’s
written responses to SEC request #1.

Page 2 of 11
Case 1:21-cv-11135-PBS Document1 Filed 07/07/21 Page 3 of 11

* On June 5, 2018, the second superseding indictment (SSI) was returned, the SSI was identical
to the superseding indictment, except to correct a misquoted stock price. Around that time,
defense received the list of government witness for the pending trial, Cirilli was not on the list.
Chan's lawyer asked de Llano and Basil that, whether Cirilli testified in grand jury proceedings,
de Llano and Basil did not respond this request.

* On June 8, 2018, Chan sent an email to the trial court judge, stating that he believed: (1)
Walters, Frank and Cirilli conspired to fabricate false and fraudulent criminal complaint affidavits;
(2) Walters, Frank and Cirilli conspired to present false testimonies to the grand jury. For the
sake of justice and fairness, Chan asked the judge to order the government to disclose the
grand jury minutes before trial.

¢ On June 18, 2018, at the final pretrial conference, defense asked for FINRA referral letter and
grand jury minutes before trial, both requests were denied.

* From June 25, 2018 to July 10, 2018, a jury trial was held, and Chan testified at trial. Cirilli sat
through trial, but did not testify.

* On July 24, 2018, defendants filed Rule 29 motion, and the trial court judge denied the Rule 29
motion on October 24, 2018.

* On November 2, 2018, defendants filed a compel discovery motion for FINRA referral letter
and grand jury minutes.

* On November 5, 2018, Chan was sentenced 36 months in prison, and on November 13, 2018,
Wang was sentenced 6 months in prison. The judgements were entered on December 3, 2018,
and amended judgements were entered around August 2019. The sentence and judgements
were entered without consideration of the November 2, 2018 discovery motion. Both Chan and
Wang appealed their judgements in 2018 and 2019.

* On November 6, 2020, Chan sent an email to Basil, asking him to disclose Cirilli’s grand jury
testimonies and other exculpatory evidences. On December 24, 2020, Chan sent a reminder to
Basil, stating that he has a duty to disclose the evidences that Chan asked for on November 6,
2020.

* On November 24, 2020, defense filed a motion to the trial court, asking the judge to make a
ruling on the November 2, 2018 discovery motion. On November 25, 2020, the trial court judge
denied both motions (one filed on November 2, 2018, the other filed on November 24, 2020) for
lack of jurisdiction.

* On January 29, 2021, Chan filed 2255 motion in the district court of Massachusetts, asking the
court to vacate the judgement against him, and order the government to disclose FINRA referral
letter and Cirilli’s grand jury testimonies.

Page 3 of 11
Case 1:21-cv-11135-PBS Document1 Filed 07/07/21 Page 4 of 11

ll. Prosecutorial Misconducts

In this complaint, we allege that all defendants (they are all government agents), under color of
federal law, intentionally and repeatedly violated Chan and Wang's constitutional rights.
Specifically, the following outrageous prosecutorial misconducts will be documented:

* Government agents conspired to fabricate false and fraudulent criminal complaint affidavits.
* Government agents conspired to tamper with exculpatory evidences.

* Government agents conspired to provide false testimonies to the grand jury.

* Government agents conspired to conceal exculpatory evidences from defendants.

* Government agents conspired to violate defendants’ fundamental right to a fair trial.

* Government agents conspired to prolong the case after multiple requests to stop it.

Il. Complaints
Count 1: Conspired to fabricate false and fraudulent criminal complaint affidavits

The Fourth Amendment to the Constitution enshrines the right of the people to be secure in
their persons, houses, papers, and effects, against unreasonable searches and seizures; and
establishes that no Warrants shail issue, but upon probable cause, supported by Oath or
affirmation, and particularly, describing the place to be searched, and the persons or things to
be seized; U.S. Const. amend. IV.

FBI agent Cirilli filed two criminal complaint affidavits, one against Chan on June 13, 2016, the
other against Wang on February 6, 2017. Cirilli sat through the whole trial, but did not testify at
trial.

A. The 2016 Affidavit

On June 13, 2016, Cirilli signed a criminal complaint affidavit to support the arrest warrant. The
affidavit stated that “In an interview with FBI agents on or about June 7, 2015, CHAN admitted
that he traded in Akebia shares while aware of the preliminary Phase 2 Results. CHAN further
admitted that, at the time he traded, he was aware of a ‘blackout period’ issued by Akebia,
meaning that no Akebia employee, including CHAN, was permitted to trade in Akebia securities.
Finally, CHAN admitted that he knew that the preliminary Phase 2 Results constituted material
information."

FBI agent McKay's trial testimonies prove that this affidavit was fabricated by Cirilli, the above
statements were not supported by evidence admitted at trial. Also, both the Akebia email from
Karen Annis to Jason Chan (the Annis email) and Akebia FINRA report, prove that Chan became
aware of the 2015 Phase 2 results after 3:10 pm on August 21, 2015, and his trade record proves
that he did not trade Akebia stock after having possession of this information. Also, Walters,
Frank and Cirilli knew the Akebia FINRA report before June 7, 2016.

Page 4 of 11
Case 1:21-cv-11135-PBS Document1 Filed 07/07/21 Page 5 of 11

The Annis email, Akebia FINRA report, and FBI agent McKay's trial testimonies, prove that
Walters, Frank and Cirilli knowingly and deliberately, or with a reckless disregard of the truth,
fabricated false and fraudulent statements in the 2016 affidavit; and that such statements were
necessary to the finding of probable cause. Additionally, the exculpatory evidences (the Annis
email and Akebia response to SEC request #1) were tampered with by Walters, Frank and Cirilli,
infra.

B. The 2017 Affidavit

On February 6, 2017, Cirilli filed another criminal complaint affidavit against Wang to support
the arrest warrant. The affidavit stated that, Among the manner and means by which WANG and
Chan carried out the conspiracy was the following:

a. In advance of each of the Pharm Co. 1 November 26 Announcement, the Pharm Co. 1
December 13 Announcement, and the Pharm Co. May 71 Announcement, WANG provided Chan
with material nonpublic information about the studies discussed in those announcements.

b. Chan purchased shares in Pharm Co. 1 while in possession of the material nonpublic
information received from WANG.

c. In advance of the Pharm Co. 2 September 8 Announcement, Chan provided WANG with
material nonpublic information regarding the study discussed in that announcement.

d. WANG purchased shares in Pharm Co. 2 while in possession of material nonpublic
information received from Chan.

However, evidences at trial prove the falsity of this affidavit. In fact, trial evidence proves that
Wang did not have material nonpublic information related to the Pharm Co. 1 November 26
announcement and the Pharm Co. 1 December 13 announcement; also, there is no evidence
that Wang provided Chan with material nonpublic information about the Pharm Co. 1 May 1
announcement, and there is no evidence that Chan provided Wang with material nonpublic
information about the Pharm Co. 2 September 8 announcement.

Additionally, there is no evidence at trial that Chan purchased shares in Pharm Co. 1 while in
possession of the material nonpublic information received from Wang. In fact, at trial Chan
provided uncontested explanations for his purchases of Pharm Co. 1 stock, based solely on
public information. Also, there is no evidence at trial that Wang purchased shares in Pharm Co. 2
while in possession of the material nonpublic information received from Chan; during his
interview with FBI agents, Wang provided uncontested explanations for his purchases of Pharm
Co. 2 stock, based on public information.

These prove that, just like what they did in the 2016 affidavit, once again Walters, Frank and
Cirilli deliberately fabricated the false and fraudulent statements in the 2017 affidavit.

Count 2: Conspired to tamper with exculpatory evidences

Page 5 of 11
Case 1:21-cv-11135-PBS Document1 Filed 07/07/21 Page 6 of 11

The following exculpatory evidences were tampered with by Walters, Frank, Cirilli, Jordi de Llano,
and Kriss:

A. The Annis email

The Annis email contains the password protected top line results for the Akebia 2015 Phase 2
study, it was the first time that Chan had possession of material nonpublic information.
However, Chan's last purchase of Akebia stock was a limit order, which was placed at 6:25 am on
August 21, 2015 (about three hours before market open), he did not buy Akebia stock after
receiving this email, and he did not sell Akebia stock shortly after the September 8, 2015 public
release of the study results.

Around March 2018, Chan’s lawyer asked government agents for this email, he was told by
government agents that this email could not be found.

B. The Akebia response to SEC request #1

On June 8, 2016, SEC sent a list of 10 requests to Akebia. Between June and August of 2016,
Akebia provided written responses to these SEC requests, all responses were copied to Walters
and Frank.

Around March 2018, Chan‘s lawyer asked government agents for the list of SEC requests to
Akebia and Akebia’s written responses to SEC, the list of SEC requests and all responses (except
for response to SEC request #1) were disclosed. On April 12, 2018 at 3:24 pm, Chan sent an
email to de Llano, asking for the Akebia written response to SEC request #1. Chan was told by
his lawyer that this evidence could not be found.

Akebia‘s written response to SEC request #1 proves that, Chan did not have material nonpublic
information before August 21, 2015 at 3:10 pm, and trading record proves that he did not buy
Akebia stock after August 21, 2015 at 3:10 pm.

C. The Merrimack response to FINRA request.

Merrimack's written response to FINRA on June 9, 2014, clearly states that 'No MACK personnel has
access to ' material inside information during the trial. The material information, preliminary results, ‘were
available internally on April 19, 2014’. Government never mentioned this FINRA response in the case and
excluded this response from trial evidence document pool.

D. Multiple statements to the court and jury.
For insider trading case, the specific time of trading and the specific time of possessing Material Non-
public information are crucial to judge an insider trading is legal or illegal. Llano and Basil intentionally

temper and fabricate the time points of stock trading and possessing MNP! to mislead Jury and Judge. In

Page 6 of 11
Case 1:21-cv-11135-PBS Document1 Filed 07/07/21 Page 7 of 11

trial open session, they said ‘In August 2015, when he(Chan) had new information about a clinical study’
‘They bought on the same day or on consecutive days going forward numerous months' In Government
opposition to defendant's motion, they claimed ‘Wang possessed material non-public information about
MM-398 before April 2014’ ‘Wang and Chan's interactions in the fall of 2013’. ‘from the summer of 2013’,
etc. In' UNITED STATES’ SURREPLY TO DEFENDANTS’ JOINT REPLY MEMORANDUM TO THE
GOVERNMENT'S OPPOSITION TO DEFENDANTS’ MOTION ', they state ‘before November 2013 ' ‘in fall
2013' ‘in April 2014’ ‘in Summer’. All above clearly show government set a wider time frame or an open
starting time frame and claim defendant possessing MNPI during that period of time to mislead jury and
the court.

Count 3: Conspired to provided perjured testimonies to the grand jury

Perjured testimonies were presented to the grand jury to bias against defendants during the
grand jury proceedings.

A. Perjuries in the September 13, 2016 grand jury proceeding

In securing the September 13, 2016 indictment against Chan, by using the 2016 affidavit and
FINRA referral letter, we believe that Cirilli provided false testimonies to the grand jury.

B. Perjuries in the March 28, 2017 grand jury proceeding

In procuring the March 28, 2017, superseding indictment against Chan and Wang, by using the
2017 affidavit, we believe that Cirilli provided false testimonies to the grand jury.

These prove that Walters, Frank and Cirilli conspired to present false testimonies to the grand
jury to secure the indictments against Chan and Wang.

Count 4: Conspired to violate defendants’ constitutional right

A. Fabricating false and fraudulent criminal complaint affidavits.

See Count 1, supra.

B. Tampering with exculpatory evidences

See Count 2, supra.

C. Perjuries in grand jury proceedings

Page 7 of 11
Case 1:21-cv-11135-PBS Document1 Filed 07/07/21 Page 8 of 11

See Coun 3, supra.

D. Trying to conceal exculpatory evidences

In a letter (dated October 20, 2016) to defense counsel, Walters and Frank stated that “The
government is unaware of any information that would tend directly to negate the defendant's
guilt concerning any count in the indictment”. This statement is false. In fact, Walters and Frank
knew the Akebia FINRA report and the FINRA referral letter before June 7, 2016; also, they knew
the Annis email, and Akebia response to SEC request #1 before September 13, 2016. The Akebia
FINRA report, FINRA referral letter, the Annis email and Akebia response to SEC request #1,
prove that Chan became aware of the 2015 Phase 2 study results after 3:10 pm on August 21,
2015, and Chan’s trade record shows that he did not purchase Akebia stock after having
possession of the study results. The exculpatory evidences (Akebia FINRA report, FINRA referral
letter, the Annis email and Akebia response to SEC request #1) on record directly contradict
Count 1 in the original indictment.

In the December 15, 2016 email to Ms. Ortiz from Chan, Chan mentioned to Ms. Ortiz that
Walters and Frank deliberately not to disclose exculpatory evidences (including Akebia FINRA
report and the Annis email). Walters and Frank did not do anything after this notice.

On April 5, 2017, Chan's attorney asked Walters verbally for the FINRA related documents (The
documents clearly prove that Chan did not trade Akebia stock while in possession of material
nonpublic information, they also prove that Walters, Frank and Cirilli deliberately fabricated false
and fraudulent criminal complaint affidavits against Chan and Wang). Walters stated that the
documents were not discoverable. After learning the verbal request from his lawyer, Chan sent
an email, asking him to submit a formal request, because it is unconstitutional for not disclosing
exculpatory evidences. Chan's attorney sent a formal request, Walters and Frank refused to
disclose them. On May 30, 2017, Chan's attorney filed a motion to compel them to disclose the
evidences.

The evidence prove that Walters and Frank intentionally tried to hide exculpatory evidences to
defense, which is unlawful. Also, Walters and Frank conspired with others to tamper with
exculpatory evidences (the Annis email and Akebia response to SEC request #1).

E. Refusing to disclose exculpatory evidences

In early June 2018, after receiving the government list of trial witness, Chan’s lawyer asked de
Llano and Basil that whether Cirilli testified in grand jury proceedings, they did not respond to
the request. On June 18, 2018, at the final pretrial conference, the requests for FINRA referral
letter and grand jury minutes were made; although de Llano and Basil have a duty to disclose
these evidences before trial, they did not do anything.

On November 2, 2018, Chan’s lawyer filed a posttrial compel discovery for the FINRA referral
letter and grand jury minutes. Clearly, de Llano and Basil knew that FINRA referral letter, grand

Page 8 of 11
Case 1:21-cv-11135-PBS Document1 Filed 07/07/21 Page 9 of 11

jury minutes and evidences admitted at trial would prove that perjured testimonies were
presented to the grand jury to secure the indictments in this case, and they have the
constitutional duty to disclose these evidences, but they refused to disclose them.

On November 6, 2020, while the court of appeals was reviewing the appeal, Chan sent an email
to Basil, asking him to disclose the FINRA referral letter and grand jury minutes to defense and
the court of appeals; also, in the email, Chan asked Basil to disclose the Annis email and Akebia
response to SEC request #1. On December 24, 2020, Chan sent a reminder to Basil, repeated his
earlier requests on November 6, 2020. Basil did not respond to these requests.

These evidences prove that, de Llano and Basil knew that perjured testimonies were presented
to the grand jury by Cirilli before trial, and they had a constitutional duty to disclose exculpatory
evidences, they repeatedly refused to disclose the evidences to defense both pre- and post-trial,
in violation of defendants’ fundamental right to a fair trial.

Count 5: Malicious prosecution

A. Fabricating false and fraudulent criminal complaint affidavits

See Count 1, supra.

B. Tampering with exculpatory evidences

See Count 2, supra.

C. Perjuries in grand jury proceedings

See Count 3, supra.

D. Concealing exculpatory evidences

See Count 4, supra.

E. Refusing to stop the case after multiple notifications

Multiple opportunities were offered to Walters and Frank to stop this unjust prosecution, they
kept pursuing this frivolous case with malicious intent. All defendants prosecuted the case with
malice, by using fraudulent deceitful misconducts. See supra.

In early December 2016, after reviewing the evidence, Chan's lawyer told Walters and Frank that
Chan's trades of Akebia stock were legal, and there was no evidence to suggest illegal tipping
by Chan to anyone; the defense attorney suggested that they stopped the case. But Walters and

Page 9 of 11
Case 1:21-cv-11135-PBS Document1 Filed 07/07/21 Page 10 of 11

Frank refused to drop it. Below is an email from Chan’s defense attorney on December 13, 2016:
“They have told me repeatedly they will not drop the case under any circumstances. They told
me not to raise this issue again with them. Negotiations are over. Now it's just a legal fight.”

On December 15, 2016, Chan sent a personal plea email to Ms. Ortiz (former U. S. Attorney),
asking her to intervene to stop the unjust prosecution. A follow up email was sent on January 3,
2017, to make sure that Ms. Ortiz received the message. In this email, Chan stated that false
information was presented in the 2016 affidavit, and Walters and Frank tried to withhold
exculpatory evidences. Ms. Ortiz did not respond to this email.

On January 27, 2017, Chan filed motion to dismiss the indictment. However, in order to continue
the frivolous case, on February 6, 2017, Walters, Frank and Cirilli deliberately fabricated the 2017
affidavit.

On June 8, 2017, Chan left a voice mail at probation office, he stated that Walters, Frank and
Cirilli repeatedly lied in his case, asked the court to investigate. Frank played Chan’s voice mail in
a court hearing on July 7, 2017, but no action was taken to stop the case.

On August 3, 2017, Chan sent an email to de Llano; in the email, Chan stated that repeated lies
and frauds were committed in this case. No action was taken. On October 23, 2017, Chan filed a
motion to dismiss the superseding indictment.

Count 6: Failure to intercede

The duty to intercede has been expressed broadly by the Second Circuit:

It is widely recognized that all law enforcement officials have an affirmative duty to intervene to
protect the constitutional rights of citizens from infringement by other law enforcement officers
in their presence.... In order for liability to attach, there must have been a realistic opportunity to
intervene to prevent the harm from occurring. Anderson v. Branen, 17 F.3d 552, 557 (2d
Cir.1994).

An officer who fails to intercede is liable for the preventable harm caused by the actions of the
other officers where that officer observes or has reason to know ... that any constitutional
violation has been committed by a law enforcement official. Anderson, 17 F.3d at 557.

Based on the allegations provided above, all defendants knew or had reason to know that, Chan
and Wang's constitutional rights were violated, multiple notifications were provided to them to
stop. But no action was taken to stop the abuse.

IV. Damages

Page 10 of 11
Case 1:21-cv-11135-PBS Document1 Filed 07/07/21 Page 11 of 11

As a direct result of the following repeated unlawful, fraudulent and deceitful actions by all
defendants, Chan and Wang suffered and continues to suffer economic and non-economic
damages.

(1) Fabricating false and fraudulent criminal complaint affidavits against Chan (on June 13, 2016)
and Wang (on February 6, 2017).

(2) Tampering with exculpatory evidences.
(3) Providing perjured testimonies to the grand jury.
(4) Refusing to disclose exculpatory evidences to defense both pre- and post-trial.

(5) Refusing to stop the malicious prosecution after multiple notifications of prosecutorial
misconducts.

(6) Fabricating and tempering the time frame of trading and possessing MNPI to misleading the jury
and judge.

Due to the extraordinarily reprehensible, repeatedly unlawful, fraudulent and deceitful
misconducts by Walters, Frank and Cirilli, Chan and Wang are seeking compensation and
punitive damages from each one of them. Also, Chan and Wang are seeking compensation
damages from de Llano and Basil for their failure to intervene and refusing to disclose
exculpatory evidences, after multiple notifications of constitutional right violations.

Page 11 of 11
